Citation Nr: 1411351	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-05 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-connected adjustment disorder with mixed emotions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO. 

In December 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the December 2013 hearing transcript, are relevant to the issue on appeal.  

Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  VA will notify the Veteran if further action is required on his part in connection with the development requested hereinbelow.  




REMAND

Although the Board sincerely regrets the additional delay, a review of the record, shows that further development is required prior to adjudicating the Veteran's claim.

The Veteran last underwent a VA examination for his chronic adjustment disorder in April 2009.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

During the hearing before the Board, the Veteran stated that he felt his condition had gotten worse since his last VA examination in 2009.  Because there may have been a change in the Veteran's condition, the Board finds that an examination is needed to fully and fairly evaluate the Veteran's claim for increase.  Allday v. Brown, 7 Vet. App. 517 (1995).

The RO also should obtain copies of any outstanding records of treatment rendered to the Veteran for his chronic adjustment disorder since 2012.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain copies of any outstanding records referable to treatment for his chronic adjustment disorder since 2012 and associate them with the claims file.

The Veteran should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The RO should then have the Veteran scheduled for a VA examination to determine the current severity of his service-connected chronic adjustment disorder.  

The claims file should be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed.  All psychological tests or studies deemed necessary must be conducted, and the results should be reported in detail. 

The examiner should assign a GAF score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the service-connected chronic adjustment disorder with mixed emotions and indicate the impact of his disorder on occupational and social functioning.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



